MEMORANDUM CASES.
[1] The appeal herein, which is from an order admitting to probate the will of Francis Nita Miner, deceased, is companion to that this day decided by this court under the same title as appears in this appeal (ante, p. 593 [288 P. 120]). In substance, the facts presented by the record in the respective appeals are identical one with the other. Relying upon the decision in the former appeal as an authority, it is ordered that the order from which the appeal herein is taken be and it is affirmed.
Conrey, P.J., and York, J., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on June 3, 1930, and a petition by appellants to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on July 7, 1930. *Page 798